Citation Nr: 1738265	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-23 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Whether the debt for an overpayment of education benefits in the currently calculated amount of $55,572 was properly created and calculated and, if there is a properly created and calculated overpayment debt, whether the Veteran is entitled to waiver of recovery of that debt.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1977, from January 2004 to May 2004, and from January 2007 to January 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2017, the Veteran presented sworn testimony during a Video Conference Board hearing in Columbia, South Carolina, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that the Veteran has appealed both the creation and requested waiver of the created debt.  The Board has such reframed the issue appropriately above.

REMAND

Manlincon - Waiver of Debt

In a March 2014 decision, the committee on Waiver and Compromises from the Philadelphia, Regional Office denied a waiver of the Veteran's debt in the amount of$55,572.00.  April 15, 2014, the Veteran a timely Notice of Disagreement (NOD).  To date, the Veteran has not been issued a Statement of the Case (SOC) for this issue.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Under the circumstances the Board has no discretion and must remand these matters for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).
In light of the foregoing, the RO must address the issue of the amount of the debt in concert with the waiver claim on appeal.  See Schaper v. Derwinski, 1 Vet. App. 430   (1991); Smith v. Derwinski, 1 Vet. App. 267 (1991).  The two issues are inextricably intertwined because adjudication of the issue of the validity of the debt may affect the merits and outcome of an adjudication of the waiver issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative a Statement of the Case (SOC) with respect to the issue of whether the Veteran is entitled to waiver of recovery of that debt of $55,572.  If an appeal is perfected, then the issue should be returned to the Board.

The Board emphasizes that in order for the Board to take up the issue of waiver of the $55,572 a substantive appeal and/or (Form 9) must be submitted following the issuance of the SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



